                                                                                 1   Raleigh C. Thompson, NV Bar No. 11296
                                                                                     Ryan M. Lower, NV Bar No. 9108
                                                                                 2
                                                                                     MORRIS LAW GROUP
                                                                                 3   411 E. Bonneville Ave., Ste. 360
                                                                                     Las Vegas, Nevada 89101
                                                                                 4   Telephone: (702) 474‐9400
                                                                                 5   rml@morrislawgroup.com
                                                                                     rct@morrislawgroup.com
                                                                                 6
                                                                                     Attorneys for Defendant
                                                                                 7   National Credit Systems, Inc.
                                                                                 8
                   411 E. BONNEVILLE AVE., STE. 360 ∙ LAS VEGAS, NEVADA 89101




                                                                                 9

                                                                                10
MORRIS LAW GROUP




                                                                                11                      UNITED STATES DISTRICT COURT
                               702/474-9400 ∙ FAX 702/474-9422




                                                                                12
                                                                                                               DISTRICT OF NEVADA
                                                                                13

                                                                                14   ANNA D. PEARSON, an individual;            Case No: 2:19‐cv‐01965‐RFB‐DJA
                                                                                15                      Plaintiffs,
                                                                                16
                                                                                     v.                                         STIPULATION AND ORDER TO
                                                                                17                                              EXTEND TIME TO RESPOND TO
                                                                                     NATIONAL CREDIT SYSTEMS,                   COMPLAINT
                                                                                18
                                                                                     INC.; a Foreign Corporation,
                                                                                19                                              (FIRST REQUEST)
                                                                                                        Defendants.
                                                                                20

                                                                                21               Pursuant to Local Rules IA 6‐1(a), 6‐2 and 7‐1, and Federal Rule
                                                                                22   of Civil Procedure 6(b), defendant National Credit Systems, Inc.,
                                                                                23   (ʺDefendantʺ) and plaintiff Anna D. Pearson (ʺPlaintiffʺ), by and through
                                                                                24   their respective counsel of record, stipulate as follows:
                                                                                25               Defendant has requested, and Plaintiff has consented to, an
                                                                                26   extension of the time for Defendant to respond to Plaintiffʹs Complaint
                                                                                27   (ECF No. 1, filed on November 8, 2019) from December 3, 2019 to
                                                                                28   December 17, 2019.

                                                                                                                            1
                                                                                 1              Rule 6(b) requires the Court to approve an extension of time for
                                                                                 2   Defendant to file an answer, and therefore the Parties collectively request
                                                                                 3   the Court approve the agreement, as set forth below:
                                                                                 4              a.    This is the Partiesʹ first stipulation for an enlargement of
                                                                                 5   time to respond to the Complaint;
                                                                                 6              b.    The Parties stipulate and agree that the deadline for
                                                                                 7   Defendant to file an answer or otherwise respond to Plaintiffʹs Complaint
                                                                                 8   shall be extended to on or before December 17, 2019; and
                                                                                                c.    Defendant requested this extension to give its counsel
                   411 E. BONNEVILLE AVE., STE. 360 ∙ LAS VEGAS, NEVADA 89101




                                                                                 9

                                                                                10   sufficient time to meaningfully assess Plaintiffʹs claims before responding
MORRIS LAW GROUP




                                                                                11   to the Complaint. This stipulation is not made for purposes of delay.
                               702/474-9400 ∙ FAX 702/474-9422




                                                                                12
                                                                                     Dated: December 3, 2019               Dated: December 3, 2019
                                                                                13

                                                                                14   By: /s/ Raleigh Thompson      ____    By: /s/ Mitchell D. Gliner__________
                                                                                      Raleigh C. Thompson (11296)            Mitchell D. Gliner (3419)
                                                                                15
                                                                                      Ryan M. Lower (9108)                   3017 W. Charleston Blvd., Suite 95
                                                                                16    MORRIS LAW GROUP                       Las Vegas, Nevada 89102
                                                                                17
                                                                                      411 E. Bonneville Ave., Suite 360
                                                                                      Las Vegas, Nevada 89101                  Attorneys for Plaintiff
                                                                                18                                             Anna D. Pearson
                                                                                19
                                                                                      Attorneys for Defendant
                                                                                      National Credit Systems, Inc.
                                                                                20

                                                                                21
                                                                                                                       ORDER
                                                                                22
                                                                                                IT IS SO ORDERED.
                                                                                23

                                                                                24

                                                                                25                                UNITED STATES MAGISTRATE JUDGE

                                                                                26                                DATED: December 5, 2019
                                                                                27

                                                                                28


                                                                                                                           2
